Citation Nr: 1113796	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  05-11 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, F.N.


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1979.  He also had a period of active duty from January 1991 to April 1991 which did not involve foreign service.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). This matter was remanded in May 2007 and December 2007 for further development.


FINDING OF FACT

The Veteran's PTSD diagnosis is not based on a corroborated stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated November 2004.                                                                      

The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the appellant of the laws regarding degrees of disability or effective dates for any grant of service connection, no new disability rating or effective date for award of benefits will be assigned as the claim for service connection was denied.  Accordingly, any defect with respect to that aspect of the notice requirement is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Nonetheless, the Board notes that the RO issued a letter to the Veteran in March 2006 that fully complied with Dingess/Hartman.  

Effective March 7, 2002, VA amended the regulations concerning the evidence necessary to establish the occurrence of a stressor in claims for service connection for PTSD resulting from personal assault.  These new regulations partially divided and expanded 38 C.F.R. § 3.304(f), and require that VA not deny such claims without: (1) first advising claimants that evidence from sources other than a claimant's service treatment records, including evidence of behavior changes, may constitute supporting evidence of the stressor; and (2) allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(3).

Specifically, this regulation provides the following guidance: If a post-traumatic stress disorder claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a post- traumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).  The record shows that the Veteran was advised of these provisions in the Veteran's March 2005 RO rating decision, as well as September 2005, April 2006, and June 2006 statements of the case and supplemental statements of the case.  Moreover, the Veteran has also had actual knowledge of such provisions regarding behavior changes as evidence of an assault as demonstrated by argument advanced by the Veteran's representative at the Board hearing and testimony elicited from the Veteran at that time.  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the Veteran psychiatric examinations in August 2007 and December 2008, obtained a medical opinion in November 2010 as to the etiology of the disability, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  

The Board remanded the claim so that the RO could obtain additional information that would enable it to obtain treatment records from Ralfo Inpatient Treatment Facility and Dr. M.  In April 2009, the Veteran informed the RO that it has been 22 years since he was treated at the Ralfo Inpatient Treatment Facility.  He stated that he tried to get in touch with the facility; but has been unsuccessful.  He indicated that it has either changed its name or gone out of business.  Dr. M. practices with Palmetto Counseling Associates, which re-sent records already in the claims file.  

The Board also remanded the claim so that the Veteran could undergo a psychiatric examination.  The Veteran underwent examinations in August 2007 and December 2008; and the examiner provided an addendum in July 2009.  The Board finds that the RO has complied with the directives of the Remand.     


Service Connection

The issue before the Board involves a claim of entitlement to service connection for PTSD.  Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is consistent with the circumstances, conditions, and hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  With regard to the question of whether the Veteran engaged in combat, the phrase "engaged in combat with the enemy," as used in 38 U.S.C. § 1154(b), requires that a Veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  Mere service in a combat area or combat zone does not in itself lead to the conclusion that an individual engaged in combat. VAOPGCPREC 12-99 (October 18, 1999).

Initially, the Board notes that there is no evidence in the record that the Veteran served in combat nor is the Veteran claiming that he served in combat or that his PTSD is related to combat.  Rather the Veteran's principal claimed stressor is that he was sexually assaulted during his period of active duty.  Specifically, the Veteran is claiming that two of his roommates routinely assaulted during service.  The Board acknowledges the Veteran's statements and testimony in this regard, but it is stressed to the Veteran that by regulation his unsupported assertions of service stressors are not sufficient to establish the occurrence of such events.  In other word, by law the Board may not accept the Veteran's account of the claimed stressor without corroboration.  His alleged service stressors must be established by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet.App. 128 (1997); Doran v. Brown, 6 Vet.App. 283 (1994).  The regulatory requirement for "credible supporting evidence" means that "the Veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor."  Dizoglio v. Brown, 9 Vet.App. 163 (1996).

The Veteran testified at a November 2006 Board hearing that between the fall of 1976 and the beginning of 1977, his two roommates verbally and physically harassed him.  He stated that he informed his NCIC (a southern man), who stated that he didn't care if the Veteran and his two alleged assaulters (all African Americans) beat each other up.  The Veteran stated that he was ordered not to report these incidents to military police or a chaplain.  After the Veteran informed his NCIC, and the NCIC did nothing, the abuse turned into sexual assault.  A friend of the Veteran (F.N.) testified that when he first met the Veteran (in 1974 or 1975) he was very energetic and outgoing.  F.N. testified that after the Veteran joined the military, he began getting distant and reported feeling alienated.  F.N. knew something was wrong, and eventually the Veteran told him about the sexual assaults and the rapes.  F.N. stated that he found out in April 1977.  F.N. testified that the Veteran is a very different person now than he was before entering the service.  

In the Veteran's November 2004 PTSD stressor letter, he stated that he had been molested as a child, and as a result, he was somewhat of a loner and standoffish.  He was teased as a child and this continued once he joined the military.  In addition to the sexual abuse already noted, the Veteran stated that his roommates would force him to drink alcohol and smoke pot.  He stated that when he was assigned to Korea, he was introduced to a world of drugs, which he took in order to get rid of all the thoughts in his head.    

In a September 2005 Statement in Support of his Claim, the Veteran stated that during one of the assaults, one of his roommates had a pencil in his pocket that cut the Veteran across the face leaving him with a permanent scar.  He stated that this is a constant reminder of the abuse.  

In statements made to his roommates (dated November 2005 to December 2005 apparently as part of therapy), he accused them of forcing him to snort cocaine.  

He also wrote a November 2005 statement in which he stated that he was sexually abused as a child by his babysitter and his cousin.  

The Board has reviewed all of the evidence of record.  The Veteran's August 1979 service examination prior to discharge showed that the Veteran was evaluated as clinically psychiatrically normal.  The examination report also noted only a single identifying body mark (a scar on the left knee).  It failed to note any scar on his face.  No acquired psychiatric disabilities, including PTSD, were noted.  In his contemporaneous medical history, the Veteran noted that he had trouble sleeping, but expressly denied having depression or excessive worry or nervous trouble of any sort.  Further, the Veteran's service and personnel records are silent with respect to any of the sexual assault incidents described by the Veteran or any injuries from these incidents.

The claims file indicates that the Veteran started going to a VA clinic in 1999 for alcohol and drug abuse.   VA treatment records indicate that the Veteran had thought of hurting himself and others, and that he was feeling despair.  In October 2003, he was tentatively diagnosed with a panic disorder.  He attempted suicide in December 2003.  He was diagnosed with paranoid schizophrenia in March 2004.  In August 2004, he was diagnosed with schizoaffective disorder.  A November 2004 correspondence from Dr. P.J.M. stated that he treated the Veteran since March 2004 for generalized anxiety, episodic depression, and high levels of stress (both financial and interpersonal).  None of these records provide an etiological opinion; and there is no evidence of any sexual trauma in the treatment records until the Veteran first reported it in December 2004.  

The Veteran was afforded a VA examination in February 2006.  He was diagnosed with PTSD and major depressive disorder.  The examiner stated that the PTSD symptoms are related to an assault that he stated happened while he was in the army; and that his overall level of disability is severe.  

The Veteran underwent another VA examination in August 2007.  The examiner (Dr. P.A.M.) reviewed the claims file in conjunction with the examination.  The Veteran reported to the examiner the details of his claimed in-service stressors; but there is no evidence that he reported the prior history of sexual abuse as a child.  The Veteran was diagnosed with PTSD; major depressive disorder; and alcohol and cocaine dependence, in remission.  The examiner attributed the Veteran's PTSD to his alleged in-service assaults.  She stated that there was information in his claims file regarding behavioral changes.  She then pointed out the Veteran's contentions that he reported the assault (although not the sexual nature of the assaults) to his superior officers; and that his performance ratings decreased.  The examiner stated that it appeared that there was some behavioral evidence to make it at least as likely that the assault occurred.

The Board remanded the claim in December 2007, noting that it is not clear whether Dr. P.A.M. was relying on actual review of service performance appraisals in rendering an opinion regarding the likelihood of the claimed personal assault, or whether she was relying only on history related by the Veteran.  The Board requested clarification.  Dr. P.A.M. re-examined the Veteran in December 2008; but did not have benefit of the claims file at that time.  Upon reviewing the claims file, she submitted a July 2009 addendum in which she admitted that she was not quite clear as to what she was being asked.  She reiterated her opinion that the Veteran's PTSD is the result of in-service assaults.  However, in addressing the Board's question regarding whether there was evidence in the claims file of behavioral changes, she suggested that such information is irrelevant because sometimes people have sexual assaults and do not report them.  She suggested that even if the Veteran did not demonstrate any overt change in his behavior, or any change in his behavior that would have been noted by people in the military at that time, it does not mean that the assault did not occur.  

The Board referred the Veteran's case to a medical expert for review of the service records and an opinion on whether the Veteran's alleged in service stressors occurred.  In his November 2010 report, Dr. J.L.P. (a Board certified psychiatrist and Associate Professor of Psychiatry) noted the Veteran's past reports of being molested multiple times as a child (between the ages of 5 and 9).  Thus, Dr. J.L.P. found that the Veteran had an established history of sexual abuse in childhood prior to admission into the service.  Dr. J.L.P. stated that although the February 2006 VA examiner indicated that the Veteran had a relatively stable family adjustment, the treatment records suggest a relatively unpleasant childhood.  Dr. J.L.P. acknowledged that the February 2006 examiner diagnosed PTSD; however, he noted that the February 2006 examiner did not provide any corroborating evidence of PTSD aside from the Veteran's own report of being sexually molested in service.  

Dr. J.L.P. then noted that the Dr. P.A.M. report and addendum are somewhat irrelevant because she has taken a position contrary to the instructions and the legal criteria.  Specifically, Dr. J.L.P. correctly notes that documented behavioral changes are relevant in determining whether the alleged stressors actually occurred.  He correctly notes that in dismissing the lack of behavioral changes as irrelevant, Dr. P.A.M. relied solely on her clinical instincts (as opposed to evidence) to determine that the Veteran has PTSD.  

Dr. J.L.P. stated that after a thorough review of all available claims folders and military service records, he could find no credible evidence to substantiate a claim of sexual assault.  To the contrary, the records reflect at least average (and in many cases above average) performance of his duties.  There was no disciplinary action of any kind; no evidence of neglect of work; and no evidence or documentation of changes in behavior or work performance.  

Dr. J.L.P. acknowledged that the Veteran reported receiving psychiatric treatment in 1979 (just six months after service); but that there was no documentation of the alleged treatment.  The Veteran also admitted to Dr. P.A.M. that he did not tell anyone about the alleged sexual assault and that he was not diagnosed with PTSD during the alleged treatment.  

Dr. J.L.P. also acknowledged two handwritten notes by people purporting to be fellow servicemen (J.T. and T.S.).  One of them claimed to have been an eyewitness to alleged sexual assaults, and the other claimed to have seen the Veteran in fear of being beaten and sexually assaulted.  J.L.P. found that the letters were too vague to allow for verification of the alleged events.  In light of the military records showing no behavioral changes or changes in performance, Dr. J.L.P. afforded the statements little weight.  

Dr. J.L.P. concluded that a review of the available records did not appear to provide evidence of behavioral changes following the alleged assaults.  Dr. J.L.P. noted that it was clear that the Veteran reported significant pre-military and childhood sexual assault and molestation, and appeared to have some adjustment difficulties during childhood in regards to his relationship with his family.  However, the Veteran did well in terms of education; and he performed well in service with no indications of behavioral problems, or behavioral changes that would constitute credible evidence of the reported stressors.  As such, Dr. J.P.L. found that the Veteran did not meet the criteria for experience of a traumatic stressor as reported by the DSM-IV of the American Psychiatric Association for PTSD.   

After considering the totality of the evidence, the Board concludes that the Veteran's claim for PTSD must be denied as the preponderance of the evidence is against a finding that the claimed in-service sexual assaults have been established.  Service personnel records and service treatment records do not document any evidence that the Veteran reported that he was personally assaulted during his active military service.  Nor do they include any complaints of, diagnosis of, or treatment for any pertinent mental disorders.  There are no notations in the service treatment records of complaints of, diagnosis of, or treatment for any mental disorder.  No pertinent abnormalities were noted on the report of the service separation examination which was conducted in August 1979.  The Board finds the service treatment records do not document the presence of PTSD.

In November 2004, the RO sent a correspondence to the Veteran requesting that he provide any additional evidence related to his in service stressors.  In a March 2005 rating decision and subsequent statements of the case (dated September 2005, April 2006, and June 2006), the RO specifically notified the Veteran that the existence of any evidence from sources other than the Veteran's service records and current treatment records may corroborate the Veteran's account of the stressor incident.  

The Board acknowledges the various statements submitted in support of the Veteran's claim.  The Board notes that R.L.D., T.S., M.M., and J.T. stated that the Veteran told them about the alleged sexual assaults in service.  They stated that as a result of the assaults, the Veteran often talked about how he hated the military and wanted to get out of the army.  Statements by M.M. appear to recount witnessing a sexual assault during service.   The Board also acknowledges the statements made by the Veteran's mother and sister that the Veteran hated two of his fellow soldiers and that he was a totally different person when he got out of service.  The Board notes the May 2005 statement from M.D. (a childhood friend) who stated that the Veteran told him about the sexual abuse as a child and in the service.  He also stated that the Veteran is much different than he was as a child.  Finally, the Board acknowledges the January 2006 statement from J.C. (who is in the same Sexual Trauma Services Treatment Program as the Veteran).  He simply repeated the Veteran's alleged stressors as he heard about them in the Program.  

The Board finds that all of these statements regarding a change in the Veteran; his hatred for the army; and his wanting to leave the army, are inconsistent with the fact that after the sexual assaults (that allegedly took place between 1977 and 1978) the Veteran remained in the reserves for another 12 years (re-enlisting in December 1979, January 1982, and January 1988) without any evidence of psychological disorders.  The Board also notes that most of these statements describe the Veteran as outgoing prior to entering service.  This contradicts the Veteran's own November 2004 PTSD stressor letter in which he stated that he had been somewhat standoffish and a loner since he was molested as a child.  In short, the Board finds the lay statements to be not credible insofar as they contradict the Veteran's own statements, and his own behavior as evidenced by his successful performance ratings and his decision to reenlist multiple times.  The Board also declines to find the statements by M.M. regarding witnessing assaults during service to be credible.  The statements made many years after the fact suggest that he and others witnessed sexual attacks, but this is inconsistent with the fact that there is no official record of such during service.  The Board finds it reasonable to believe that if other servicemen witnessed such attacks during service that such would have been reported to appropriate commanding officers.   
  
The Board and the RO have reviewed the claims files for behavior changes around the time of the alleged incidents without success.  There was no evidence of any requests for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  To the contrary, the Board notes that the Veteran underwent examinations in August 1979, March 1983, January 1988, and April 1991.  All of these examinations yielded normal psychiatric findings.  They also failed to note any alleged permanent scar to the Veteran's face.  Moreover, the Veteran completed Reports of Medical History in conjunction with each of those examinations, and he specifically denied having depression, excessive worry, or nervous trouble of any sort.  On the latter three reports (March 1983, January 1988, and April 1991) he also specifically denied ever having had any trouble sleeping.  

Personnel records include performance appraisals dated January 1978 and June 1978 (in which he was judged "superior to most"), and November 1978 (in which his performance improved to "ranks with the very best").  These performance appraisals document an increase in work performance during his active duty service.  

The Veteran has alleged that his roommates forced him to use pot and cocaine.  He also stated that once he was stationed in Korea, he was introduced to a world of drugs (that he voluntarily took as a means of ridding himself of the thoughts in his 
head).  Yet the service records show that in February 1995, he specifically denied having ever used any narcotics or having been treated for any type of psychiatric disorder.

The Board acknowledges the opinion of the August 2007 VA examiner that the Veteran's PTSD is due to in-service assaults.  However, the VA requested to point out evidence in the claims file that would help verify his alleged in-service stressors; but she has been unable to do so.  Instead, she apparently has relied upon the Veteran's assertions that his performance appraisals decreased after the alleged assaults.  As has been pointed out, there was no such decrease in performance ratings.  She indicated in her July 2009 addendum that such evidence was not relevant.  The Board notes that such evidence is imperative in order for the Veteran to be service connected for PTSD.  In order to be service connected for PTSD, there must be a verified stressor.  

The Board finds that the most probative item of medical evidence regarding behavior changes is the 2010 opinion by Dr. J.L.P.  This psychiatrist's opinion that there is no evidence of behavior changes to suggest that the claimed stressor occurred is based on a full review of the record, is detailed with appropriate discussion of significant items of evidence, and is supported by a persuasive rationale.  It is persuasive medical evidence that there were no behavior changes to otherwise corroborate the stressor claimed by the Veteran. 

In sum, the Board concludes that the Veteran's claimed in-service sexual assault stressors may not be accepted as fact.  Accordingly, any diagnosis of PTSD is insufficient to support an award of service connection for PTSD.  Without a diagnosis of PTSD based on a verified stressor, service connection for that disorder may not be granted.  Cohen, supra.

The preponderance of the evidence is against finding PTSD is related to the Veteran's active duty service.  As a preponderance of the evidence is against the claim for service connection, the benefit of the doubt doctrine is not applicable. 38 U.S.C.A. § 5107.



ORDER

The appeal is denied.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


